RATIFICATION AGREEMENT


This RATIFICATION AGREEMENT (hereinafter, this “Agreement”) is made this 22 day
of February, 2013 by and among:


YA GLOBAL INVESTMENTS, L.P., formerly known as Cornell Capital Partners, LP
(hereinafter, the “Lender”), a Cayman Island exempt limited partnership with
offices located at 101 Hudson Street Suite 3700, Jersey City, New Jersey 07302;


CIRTRAN CORPORATION, also known as Cirtran Corp. (hereinafter, the “Borrower”),
a Nevada corporation with its principal office located at 4125 S. 6000 W., West
Valley City, Utah 84128;


RACORE NETWORK, INC. (hereinafter, “Racore”), a Utah corporation with its
principal office located at 4125 S. 6000 W., West Valley City, Utah 84128;


CIRTRAN - ASIA, INC. (hereinafter, “Asia”), a Utah corporation with its
principal office located at 4125 S. 6000 W., West Valley City, Utah 84128;


CIRTRAN BEVERAGE CORP. (hereinafter, “Beverage”), a Utah corporation with its
principal office located at 4125 S. 6000 W., West Valley City, Utah 84128;


CIRTRAN MEDIA CORP. (hereinafter, “Media”), a Utah corporation with its
principal office located at 4125 S. 6000 W., West Valley City, Utah 84128;


CIRTRAN ONLINE CORP. (hereinafter, “Online”), a Utah corporation with its
principal office located at 4125 S. 6000 W., West Valley City, Utah 84128;


CIRTRAN PRODUCTS CORP. (hereinafter, “Products”), a Utah corporation with its
principal office located at 4125 S. 6000 W., West Valley City, Utah 84128; and


CIRTRAN CORPORATION (hereinafter, “Cirtran Sub,” and together with Racore, Asia,
Beverage, Media, Online and Products, collectively, jointly and severally, the
“Guarantors”), a Utah corporation with its principal office located at 4125 S.
6000 W., West Valley City, Utah 84128.


Background


Reference is made to certain financing arrangements entered into by and among
the Borrower, the Guarantors, and the Lender evidenced by, among other things,
the documents, instruments, and agreements set forth on Schedule “1” attached
hereto and incorporated herein by reference (hereinafter, together with all
other documents, instruments, and agreements executed in connection therewith or
related thereto, collectively, the “Existing Financing Documents”).  Capitalized
terms used herein and not otherwise defined herein or on Schedule “1” shall have
the meanings set forth in the Global Security Agreement.


The parties hereto wish to amend, restate, and consolidate the Debentures into a
certain Amended, Restated, and Consolidated Secured Convertible Debenture in the
form attached hereto as Exhibit “A” (the “Consolidated Debenture”, and together
with this Agreement, the Existing Financing Documents, and all other documents,
instruments, and agreements executed in connection therewith or related thereto,
collectively, the “Financing Documents”) subject to the terms and conditions set
forth herein.



 
 

--------------------------------------------------------------------------------

 

Accordingly, for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, it is hereby agreed by and among the Borrower,
the Guarantors, and the Lender as follows:


Acknowledgment of Indebtedness


1.
The Borrower and the Guarantors (collectively, the “Obligors”) each hereby
acknowledge and agree that, in accordance with the terms and conditions of the
Financing Documents, they are unconditionally, jointly, and severally liable to
the Lender as follows:



a.           Owed under the $3.75MM Debenture as of the date hereof:


Principal
 
$466,009.97
Interest
 
$220,446.51
Total
 
$686,546.48



b.           Owed under the First $1.5MM Debenture as of the date hereof:


Principal
 
$1,500,000.00
Interest
 
$   666,791.67
Total
 
$2,166,791.67



c.           Owed under the Second $1.5MM Debenture as of the date hereof:


Principal
 
$1,041,218.00
Interest
 
$   198,233.16
Total
 
$1,239,451.16

 


 
d.
For all interest accruing upon the principal balance of the Consolidated
Debenture from and after the date hereof, for all costs, expenses, and costs of
collection (including attorneys’ fees and expenses) and for any fees, applicable
redemption premiums, liquidated damages, and other amounts, hereafter accrued or
coming due or incurred by the Lender in connection with the Financing Documents.



Hereinafter, all amounts set forth in this Paragraph, all amounts payable under
this Agreement, and all amounts hereafter owed or due under the Consolidated
Debenture and/or the other Financing Documents shall be referred to collectively
as the “Obligations”.


Waiver of Claims


2.
The Obligors hereby acknowledge and agree that they have no offsets, defenses,
claims, or counterclaims against the Lender, its general partner, and its
investment manager, and each of their respective agents, servants, attorneys,
advisors, officers, directors, employees, affiliates, representatives,
investors, partners, members, managers, predecessors, successors, and assigns
(hereinafter, collectively, the “Lender Parties”) with respect to the
Obligations, the Financing Documents, or otherwise, and that if the Obligors now
have, or ever did have, any offsets, defenses, claims, or counterclaims against
the Lender Parties, or any one of them, whether known or unknown, at law or in
equity, from the beginning of the world through this date and through the time
of execution of this Agreement, all of them are hereby expressly WAIVED, and the
Obligors each hereby RELEASE the Lender Parties from any liability therefor.

 
2
 
 

--------------------------------------------------------------------------------

 

Ratification of Existing Financing Documents;
Cross-Collateralization; Cross-Default; Further Assurances


3.
The Obligors:



 
a.
Hereby ratify, confirm, and reaffirm all and singular the terms and conditions
of the Existing Financing Documents.  The Obligors further acknowledge and agree
that, subject to the terms and conditions of this Agreement and the Consolidated
Debenture, all terms and conditions of the Existing Financing Documents shall
remain in full force and effect;



 
b.
Agree that (i) the obligations secured by the Existing Financing Documents
include, without limitation, the Obligations (including all amounts owed under
the Consolidated Debenture), and any future modifications, amendments,
substitutions, or renewals thereof, (ii) all collateral, whether now existing or
hereafter acquired, granted to the Lender pursuant to the Existing Financing
Documents, or otherwise, shall secure all of the Obligations (including all
amounts owed under the Consolidated Debenture) until full, final, and
indefeasible payment of the Obligations (including all amounts owed under the
Consolidated Debenture), and (iii) the occurrence of a default and/or Event of
Default under, and as defined in, any Financing Document (including the
Consolidated Debenture) and/or the occurrence of a Termination Event under, and
as defined in, the Forbearance Agreement, shall constitute a default and an
Event of Default under all of the Financing Documents (including the
Consolidated Debenture) and a Termination Event under the Forbearance Agreement,
it being the express intent of the Obligors that all of the Obligations
(including all amounts owed under the Consolidated Debenture) be fully
cross-collateralized and cross-defaulted; and



 
c.
Shall, from and after the execution of this Agreement, execute and deliver to
the Lender whatever additional documents, instruments, and agreements that the
Lender may reasonably require in order to correct any document deficiencies, or
to vest or perfect the Financing Documents and the collateral granted therein
more securely in the Lender and/or to otherwise give effect to the terms and
conditions of this Agreement and the Consolidated Debenture.



 
Conditions Precedent



4.
The Lender’s agreements, as contemplated herein, shall not be effective unless
and until each of the following conditions precedent have been fulfilled, all as
determined by the Lender in its sole and exclusive discretion:



 
a.
The Lender shall have received, in good and collected funds, reimbursement of
estimated costs and expenses incurred by the Lender as required by Paragraph 9
hereof;



 
b.
The Lender shall have received the Consolidated Debenture duly executed by the
Borrower;



 
c.
All action on the part of the Obligors necessary for the valid execution,
delivery and performance by the Obligors of this Agreement shall have been duly
and effectively taken and evidence thereof, including, without limitation, an
opinion of the Obligors’ counsel, satisfactory to the Lender in all respects
shall have been provided to the Lender; and

 
3
 
 

--------------------------------------------------------------------------------

 

 
d.
This Agreement shall be executed and delivered to the Lender by the parties
thereto, shall be in full force and effect and shall be in form and substance
satisfactory to the Lender.



 
Amendment, Restatement, and Consolidation of Debentures; No Novation



5.
Upon the satisfaction of all of the conditions precedent set forth in Paragraph
4 hereof, as determined by the Lender in the Lender’s sole and exclusive
discretion, the Debentures shall be amended, restated, and consolidated into the
Consolidated Debenture and, subject to the terms and conditions of the
Consolidated Debenture and the other Financing Documents, including, without
limitation, the Forbearance Agreement, the obligations owed under the
Consolidated Debenture shall (a) constitute a portion of the Obligations and (b)
be secured by all of the collateral granted to the Lender by the Obligors
pursuant to the Existing Financing Documents or otherwise.  The Obligors
acknowledge and agree that the Consolidated Debenture shall not effect a
refinancing of all or any portion of the obligations under the Debentures, it
being the intention of the Obligors and the Lender to avoid effectuating a
novation of any such obligations.



Lender’s Waiver of Borrower’s Previous Defaults


6.
Lender acknowledges that one or more Events of Default occurred under the
Financing Documents prior to the date hereof (collectively, the “Existing
Defaults”).  In consideration of the Obligors’ performance in accordance with
this Agreement and the other Forbearance Documents, the Lender shall forbear
from enforcing the Lender’s rights and remedies as a result of the Existing
Defaults. This Agreement shall only constitute an agreement by the Lender to
forbear from enforcing its rights and remedies upon the terms and conditions set
forth herein.  The Obligors further acknowledge and agree that any statutes of
limitation or repose or similar time limitations on the ability of the Lender to
enforce its rights under the Financing Documents or otherwise shall all be
tolled during the term of this Agreement.



Repayment of the Obligations


7.
The payment schedule set forth in the Forbearance Agreement is hereby superseded
and replaced by the provisions of this Section 7.  From and after the execution
of this Agreement, the Borrower shall make monthly payments, which payments
shall (unless otherwise indicated below) be applied first to accrued but unpaid
interest and then to the principal balance of the Obligations, in the amount of
$100,000 per month on or before the 15th day of each month (or the next Business
Day thereafter) (each, a “Payment Date”), commencing in April 2013 and
continuing on each successive month thereafter, of $100,000, less the amount, if
any, of any Conversion Amount credited by Lender, as Holder of the Consolidated
Debenture, since the last preceding Payment Date in accordance with the terms of
the Consolidated Debenture to reduction of the Principal, Prior Interest, and/or
accrued, but unpaid interest under the Consolidated Debenture. Any Conversion
Amount credited by Lender during any month preceding a Payment Date in excess of
$100,000 shall be applied to the next succeeding monthly
payment(s).  Notwithstanding anything to the contrary set forth herein, upon
transfer or assignment of any portion of the Consolidated Debenture by the
Lender to a third party who is unaffiliated with the Lender, Borrower shall
continue to make the payments due under the Consolidated Debenture to Lender,
which shall be solely responsible for payments to such transferee or assignee.

 
4
 
 

--------------------------------------------------------------------------------

 

Representations, Warranties, and Covenants


8.
The Obligors hereby represent, warrant, and covenant to the Lender as follows,
and acknowledge and agree that the Lender is specifically relying upon these
representations, warranties and covenants in entering into this Agreement:



 
a.
The execution and delivery of this Agreement and the Consolidated Debenture by
the Obligors and the performance by the Obligors of their respective obligations
and agreements under this Agreement and the other Financing Documents are within
the authority of the Obligors, have been duly authorized by all necessary
corporate or trust proceedings, if applicable, on behalf of the Obligors, and do
not and will not contravene any provision of law, statute, rule or regulation to
which the Obligors (or any of them) are subject or, if applicable, any of the
Obligors’ charter, other organization papers, by-laws, or any stock provision,
or any amendment thereof, or of any agreement or other instrument binding upon
the Obligors.



 
b.
This Agreement and the other Financing Documents constitute legal, valid, and
binding obligations of the Obligors, enforceable in accordance with their
respective terms.



 
c.
No approval or consent of, or filing with, any governmental agency or authority
is required to make valid and legally binding the execution, delivery, or
performance by the Obligors of this Agreement or any of the other Financing
Documents.



 
d.
The Obligors expressly acknowledge and agree that (i) one or more Termination
Events have occurred under the Forbearance Agreement as a result of the
Borrower’s failure to make one or more payments required thereunder as and when
due, (ii) the Lender has not waived such Termination Events and such Termination
Events continue to exist, and (iii) all of the Lender’s rights and remedies with
respect to such Termination Events are expressly reserved by the Lender.



 
e.
The representations and warranties contained in the Financing Documents were
true and correct in all material respects at and as of the date made and are
true and correct as of the date hereof, except to the extent of changes
resulting from transactions specifically contemplated or specifically permitted
by this Agreement and the other Financing Documents, changes which have been
disclosed in writing to the Lender on or prior to the date hereof (including the
Existing Defaults) and changes occurring in the ordinary course of business that
singly or in the aggregate are not materially adverse, and to the extent that
such representations and warranties relate expressly to an earlier date.



 
f.
With the exception of the Debentures and outstanding warrants and stock options,
no convertible debentures, convertible notes, or other convertible instruments
issued by the Borrower are currently in existence, and during the term of this
Agreement, the Borrower shall not issue any convertible debentures, convertible
notes, or other convertible instruments (excluding employee stock options
approved by the Board of Directors of the Borrower) to any party except as set
forth under the Financing Documents.



 
g.
The Obligors have read and understand each of the terms and conditions of this
Agreement and the Consolidated Debenture and confirm that they are entering into
this Agreement and the Consolidated Debenture freely and voluntarily, without
duress, after having had an opportunity for consultation with independent
counsel of their own selection, and not in reliance upon any representations,
warranties, or agreements made by the Lender and not set forth in this Agreement
or the other Financing Documents.

 
5
 
 

--------------------------------------------------------------------------------

 

 
h.
The Borrower is familiar with Rule 144 of the Securities Act of 1933
(hereinafter, “Rule 144”) and the Borrower, after consultation with its
securities counsel, is of the opinion and belief that, provided that the Lender
can deliver a customary Rule 144 representation letter which includes a
representation that the Lender is not an “Affiliate” for Rule 144 purposes, the
shares of Common Stock that may be issued to the Lender pursuant to Paragraph 6
of the Forbearance Agreement may be resold by the Lender pursuant to Rule 144.
The Borrower shall arrange for its counsel, at Borrower’s expense, to provide
any legal opinions that may be required to issue shares of Common Stock to the
Lender hereunder without restrictive legends pursuant to Rule 144.   If at any
time after the date hereof, the Borrower’s position on the availability of Rule
144 changes, the Borrower shall promptly notify the Lender in writing and may no
longer make any portion of the payments set forth in Paragraph 6 of the
Forbearance Agreement in shares of Common Stock.



Costs of Collection


9.
On or before the date hereof, the Borrower shall pay the Lender $ 2,500.00 in
reimbursement for the estimated costs, expenses, and costs of collection
(including attorneys’ fees and expenses) incurred by the Lender through February
22, 2013 in connection with the protection, preservation, and enforcement by the
Lender of its rights and remedies under the Financing Documents, including,
without limitation, the negotiation and preparation of this Agreement and the
Consolidated Debenture.



10.
The Obligors shall hereafter reimburse the Lender on demand for any and all
unreimbursed costs, expenses, and costs of collection (including attorneys’ fees
and expenses) heretofore or hereafter incurred by the Lender in connection with
the protection, preservation, and enforcement by the Lender of its rights and
remedies under this Agreement and/or the other Financing Documents, including,
without limitation, the negotiation and preparation of this Agreement and the
Consolidated Debenture.



Waiver of Jury Trial


11.
The Obligors and the Lender hereby make the following waiver knowingly,
voluntarily, and intentionally, and understand that the other, in entering into
this Agreement, is relying on such a waiver:  THE OBLIGORS AND THE LENDER EACH
HEREBY IRREVOCABLY WAIVE ANY PRESENT OR FUTURE RIGHT TO A JURY IN ANY TRIAL OF
ANY CASE OR CONTROVERSY IN WHICH THE OTHER BECOMES A PARTY (WHETHER SUCH CASE OR
CONTROVERSY IS INITIATED BY OR AGAINST SUCH PARTY OR IN WHICH SUCH PARTY IS
JOINED AS A PARTY LITIGANT), WHICH CASE OR CONTROVERSY ARISES OUT OF, OR IS IN
RESPECT OF, ANY RELATIONSHIP BETWEEN THE OBLIGORS, OR ANY OTHER PERSON, AND THE
LENDER.

 
6
 
 

--------------------------------------------------------------------------------

 

Entire Agreement


12.
This Agreement shall be binding upon the Obligors and the Obligors’ respective
employees, representatives, successors, and assigns, and shall inure to the
benefit of the Lender and the Lender’s successors and assigns.  This Agreement
and the other Financing Documents incorporate all of the discussions and
negotiations between the Obligors and the Lender, either express or implied,
concerning the matters included herein and in such other documents, instruments,
and agreements, any statute, custom, or usage to the contrary
notwithstanding.  No such discussions or negotiations shall limit, modify, or
otherwise affect the provisions hereof.  No modification, amendment, or waiver
of any provision of this Agreement, or any provision of any other document,
instrument, or agreement between the Obligors, or any one of them, and the
Lender shall be effective unless executed in writing by the party to be charged
with such modification, amendment, or waiver, and if such party be the Lender,
then by a duly authorized representative thereof.



Construction of Agreement


13.
In connection with the interpretation of this Agreement and the Consolidated
Debenture:



 
a.
All rights and obligations hereunder, including matters of construction,
validity, and performance, shall be governed by and construed in accordance with
the law of the State of New Jersey and this Agreement and the Consolidated
Debenture are intended to take effect as sealed instruments.



 
b.
The captions of this Agreement are for convenience purposes only, and shall not
be used in construing the intent of the Lender and the Obligors under this
Agreement.



 
c.
In the event of any inconsistency between the provisions of this Agreement and
any other document, instrument, or agreement entered into by and between the
Lender and the Obligors, the provisions of this Agreement shall govern and
control.



 
d.
The Lender and the Obligors have prepared this Agreement and the Consolidated
Debenture with the aid and assistance of their respective counsel.  Accordingly,
this Agreement and the Consolidated Debenture shall be deemed to have been
drafted by the Lender and the Obligors and shall not be construed against either
the Lender or the Obligors.



Illegality or Unenforceability


14.
Any determination that any provision or application of this Agreement is
invalid, illegal, or unenforceable in any respect, or in any instance, shall not
affect the validity, legality, or enforceability of any such provision in any
other instance, or the validity, legality, or enforceability of any other
provision of this Agreement.

 
7
 
 

--------------------------------------------------------------------------------

 

Counterparts


15.
This Agreement may be executed in multiple identical counterparts (including by
facsimile or e-mail transmission of an adobe file format document (also known as
a PDF file)), each of which when duly executed shall be deemed an original, and
all of which shall be construed together as one agreement.  This Agreement will
not be binding on or constitute evidence of a contract between the parties
hereto until such time as a counterpart has been executed by such party and a
copy thereof is delivered to each other party to this Agreement.



[Remainder of Page Intentionally Left Blank]
 
8
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Ratification Agreement has been executed as of the date
first set forth above.


YA GLOBAL INVESTMENTS, L.P.,
CIRTRAN CORPORATION,
f/k/a Cornell Capital Partners, LP
a/k/a CirTran Corp.,
By: Yorkville Advisors, LLC,
a Nevada corporation
its Investment Manager
     
By: /s/
By: /s/ Iehab Hawatmeh
Name:
Name: Iehab Hawatmeh
Title:
Title: President
     
RACORE NETWORK, INC.,
 
a Utah corporation
     
By: /s/ Iehab Hawatmeh
 
Name: Iehab Hawatmeh
 
Title: President
     
CIRTRAN — ASIA, INC.
 
a Utah corporation
     
By: /s/ Iehab Hawatmeh
 
Name: Iehab Hawatmeh
 
Title: President
     
CIRTRAN BEVERAGE CORP.,
 
a Utah corporation
     
By: /s/ Iehab Hawatmeh
 
Name: Iehab Hawatmeh
 
Title: President
     
CIRTRAN MEDIA CORP.,
 
a Utah corporation
     
By: /s/ Iehab Hawatmeh
 
Name: Iehab Hawatmeh
 
Title: President
   


[Signature Page to Ratification Agreement]
 
 

--------------------------------------------------------------------------------

 




 
CIRTRAN ONLINE CORP.,
 
a Utah corporation
     
By: /s/ Iehab Hawatmeh
 
Name: Iehab Hawatmeh
 
Title: President
     
CIRTRAN PRODUCTS CORP.,
 
a Utah corporation
     
By: /s/ Iehab Hawatmeh
 
Name: Iehab Hawatmeh
 
Title: President
     
CIRTRAN CORPORATION
 
a Utah corporation
     
By: /s/ Iehab Hawatmeh
 
Name: Iehab Hawatmeh
 
Title: President






[Signature Page to Ratification Agreement]
 
 

--------------------------------------------------------------------------------

 

Schedule “1”
Existing Financing Documents




1.
Securities Purchase Agreement dated as of May 26, 2005 (hereinafter, the
“5/26/05 SPA”), originally entered into by and between the Borrower and Highgate
House Funds, Ltd. (hereinafter, “Highgate”) and thereafter assigned to the
Lender;



2.
Secured Convertible Debenture dated May 26, 2005 (hereinafter, as amended and in
effect, the “$3.75MM Debenture”), originally issued by the Borrower to Highgate
pursuant to the 5/26/05 SPA in the original principal amount of $3,750,000.00
and thereafter assigned to the Lender;



3.
Investor Registration Rights Agreement dated as of May 26, 2005, originally
entered into by and between the Borrower and Highgate and thereafter assigned to
the Lender, as amended and in effect;



4.
Security Agreement dated as of May 26, 2005, originally entered into by and
between the Borrower and Highgate and thereafter assigned to the Lender;



5.
Securities Purchase Agreement dated as of December 30, 2005 (hereinafter, the
“12/30/05 SPA”), entered into by and between the Borrower and the Lender;



6.
Secured Convertible Debenture dated December 30, 2005 (hereinafter, as amended
and in effect, the “First $1.5MM Debenture”), issued by the Borrower to the
Lender pursuant to the 12/30/05 SPA in the original principal amount of
$1,500,000.00;



7.
Investor Registration Rights Agreement dated as of December 30, 2005, entered
into by and between the Borrower and the Lender, as amended and in effect;



8.
Warrant dated December 30, 2005, executed and delivered to the Lender by the
Borrower granting the Lender the right to purchase 10,000,000 shares of the
Borrower’s common stock;



9.
Securities Purchase Agreement dated as of August 23, 2006 (hereinafter, the
“8/23/06 SPA”), entered into by and between the Borrower and the Lender;



10.
Secured Convertible Debenture dated August 23, 2006 (hereinafter, as amended and
in effect, the “Second $1.5MM Debenture”, and together with the $3.75MM
Debenture and the First $1.5MM Debenture, collectively, the “Debentures”),
issued by the Borrower to the Lender pursuant to the 8/23/06 SPA in the original
principal amount of $1,500,000.00;



11.
Amended and Restated Investor Registration Rights Agreement dated as of August
23, 2006, entered into by and between the Borrower and the Lender, as amended
and in effect;



12.
Warrant dated August 23, 2006, executed and delivered to the Lender by the
Borrower granting the Lender the right to purchase 15,000,000 shares of the
Borrower’s common stock, as amended;



13.
Amended and Restated Security Agreement dated as of August 23, 2006, entered
into by and between the Borrower and the Lender, as amended and in effect;



14.
Amendment to Debenture and Investor Registration Rights Agreement dated as of
October 30, 2006, entered into by and between the Borrower and the Lender;

 
 
 
 

--------------------------------------------------------------------------------

 
 
 
15.
Agreement dated as of December 31, 2007, entered into by and among the Borrower,
Highgate, and the Lender;



16.
Agreement dated as of October 13, 2008, entered into by and among the Borrower,
Highgate, and the Lender;



17.
Global Guaranty Agreement dated as of August 11, 2009 (hereinafter, as amended
and in effect, the “Global Guaranty”), executed and delivered by the Borrower,
Racore, Asia, Beverage, Media, Online, and Products to the Lender, and
thereafter joined by Cirtran Sub, pursuant to which such parties each
unconditionally guaranteed the due payment and performance of all of each of
such parties’ obligations to the Lender;



18.
Global Security Agreement dated as of August 11, 2009 (hereinafter, as amended
and in effect, the “Global Security Agreement”), entered into by and among the
Borrower, Racore, Asia, Beverage, Media, Online, Products, and the Lender, and
thereafter joined by CirTran Sub;



19.
Amended and Restated Forbearance Agreement and Amendment dated January 24, 2011,
entered into by and between the Obligors and the Lender;



20.
Guaranty Agreement dated as of January 24, 2011, executed and delivered by Iehab
Hawatmeh (hereinafter, “Hawatmeh”) to the Lender, pursuant to which Hawatmeh
guaranteed the due payment and performance of all of the Guaranty Obligations
(as defined therein), subject to the terms and conditions set forth therein;



21.
Pledge Agreement dated as of January 24, 2011, entered into by and between
Hawatmeh and the Lender;



22.
Final Judgment and Order (By Confession) entered in the Utah Case (as defined in
the Prior Forbearance Agreement) on February 23, 2011 by Hon. Paul G. Maughan,
Third Judicial District Court Judge for the Utah Court (as defined in the Prior
Forbearance Agreement);



23.
Order and Writ of Replevin entered in the Utah Case on February 23, 2011 by Hon.
Paul G. Maughan, Third Judicial District Court Judge for the Utah Court;



24.
Pledge and Security Agreement dated as of March 11, 2011, entered into by and
between Hawatmeh and the Lender, as ratified by that certain Ratification
Agreement dated as of March 1, 2012;



25.
Pledge and Security Agreement dated as of March 11, 2011, entered into by and
between IH YA 2011, LLC and the Lender, as ratified by that certain Ratification
Agreement dated as of March 1, 2012; and



26.
Forbearance Agreement dated March 1, 2012 (hereinafter, the “Forbearance
Agreement”), entered into by and between the Obligors and the Lender.


 
 

--------------------------------------------------------------------------------

 

Exhibit “A”
Form Consolidated Debenture





